Order filed October 25, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00860-CV
                                    ____________

                         DONALD RAY MCCRAY, Appellant

                                            V.

         DOUGLAS D. MULDER AND MICHELLE MULDER, Appellees


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-196144


                                         ORDER

       This is an attempted appeal from an order dismissing appellant’s cause of action
under section 11.103 of the Texas Civil Practice and Remedies Code. Pursuant to chapter
11 of the Texas Civil Practice and Remedies Code, Donald Ray McCray has been
declared a vexatious litigant and is therefore subject to the pre-filing order under section
11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West Supp. 2012).

       Under section 11.103(a), the clerk of this court may not file an appeal presented by
a vexatious litigant subject to a pre-filing order under section 11.101 unless the litigant
obtains an order from the local administrative judge permitting the filing, or the appeal is
from a pre-filing order entered under section 11.101 designating a person a vexatious
litigant. Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) & (d) (West Supp. 2012). This
is not an appeal from a pre-filing order entered under section 11.101.

       This court will consider dismissal of this appeal unless appellant, within 10 days
of the date of this order, files a copy of the order from the local administrative judge
permitting the filing of this appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a)
(West Supp. 2012).




                                                 PER CURIAM